Campbell, J.,
delivered the opinion of the Court.
The record is very voluminous, and contains much incompetent evidence. The task we have attempted to accomplish is to eliminate from the case all incompetent evidence, and looking alone to that which is competent to decide the question: Were the prisoners entitled to be bailed on the legal evidence before the chancellor ?
Any discussion of the rules of law applicable to bail is idle, because not a single question is open in this State; all have been settled by former adjudications, and are familiar learning, and any difference of opinion among lawyers now must be not as to aw, but the facts of a case.
We forbear to comment on the facts further than to say that they have failed to convince us that any person besides *153Hamilton participated in the killing of Gambrell, and they have convinced us that Hamilton, acting on provocation insufficient in law, but such as has often incited to deeds of violence, saw his opportunity to confront his adversary alone, and got out of his wagon and killed him.
We reject alike the theory of the prosecution (as to the participation of several in the killing), and of the defence (as to an attack having been made on Hamilton in his carriage), and believe the above mentioned view to be a just inference from the established facts. From which it results that Eubanks should have been bailed or discharged, and that bail was properly denied to Hamilton. Wherefore the judgment as to Eubanks is reversed and vacated, and as to Hamilton it is affirmed.